Title: To George Washington from the Supreme Court Justices, 18 February 1794
From: Supreme Court Justices
To: Washington, George


            (Copy)
            Sir,Philadelphia 18th Feby
                1794.
            Impressed with an opinion, that the most proper method of
              conveying the enclosed representation to Congress, is through the President of the
              United States; we take the liberty of transmitting it to you, and to request that you
              will be pleased to lay it before them. We have the honor to
              be, with perfect respect, Sir, Your most obedient, & most humble servants.

            
              
                Signed
                {
                John Jay
              
              
                Wm Cushing
              
              
                James Wilson
              
              
                John Blair
              
              
                Wm Paterson.
              
            
            I certify the foregoing to be a true copy from the original.
            
              Bw. Dandridge Secy to the Presidt of the U. States.
            
          